Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 24, 2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Acknowledgement of Receipt/Status of Claims

	
This Office Action is in response to the amendment filed October 24, 2021. Claims 32-53 are pending in the application. Claims 1-31 have been cancelled. Claims 32,44, and 46 have been amended. Claim 53 is newly added. Claims 34-38,40-43,45,47, and 48 are withdrawn from further consideration pursuant to 37 CFR1.142(b) as being drawn to a as being drawn to a nonelected invention, there being no allowable generic or linking claim   Thus, claims 32,33,39,44,46, and 49-53 have been examined for patentability. 
Maintained Rejections
	Applicant's arguments filed October 24, 2022 are acknowledged and have been fully considered.  
	The rejection of claims 32,33,39,44,46 and 49-52 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (US 2011/0033436A1) in view of Mueninghoff (US Patent 6,156,705) and Pullen et al. (US 2012/0046168 A1)is maintained for the reasons set forth below.


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claims 32,33,39,44,46, and 49-52 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (US 2011/0033436A1) in view of Mueninghoff (US Patent 6,156,705) and Pullen et al. (US 2012/0046168 A1).

Applicant’s Invention



Applicant claims an agricultural adjuvant composition comprising, based on 100 pbw of the adjuvant composition:(a) one or more first nonionic surfactants selected from the group consisting of fatty acid glycol ester surfactants, polyalkoxylated triglyceride surfactants, alkoxylated fatty alcohol surfactants, and sorbitan fatty acid ester surfactants; (b) at least one of: (b)(i) one or more second nonionic surfactants selected from the group consisting of polyalkoxylated alkylphenol surfactants, polyalkoxylated alkarylphenol surfactants, amine oxide surfactants, alkanolamide surfactants, and glycoside surfactants, and/or (b)(ii) one or more anionic surfactants selected from the grout consisting of alkyl sulfonate surfactants, alkyl ether sulfonate surfactants, alkyl carboxylate surfactants, alkyl ether carboxylate surfactants, alkyl sulfosuccinate surfactants, alkyl ether sulfosuccinate surfactants, glutamate surfactants, isethionate surfactants, taurate surfactants, sarcosinate surfactants, and combinations thereof; wherein the one or more first nonionic surfactants (a) and the one or more second nonionic surfactants (b)(i) are present in a combined amount of 5 pbw to 30 pbw; (c) 50 pbw to 85 pbw of one or more fatty acid (Cl- C3) alkyl esters as a liquid medium; (d) 1 pbw to 20 pbw of one or more water soluble deposition aid polymers selected from guars and guar derivatives; and (e) greater than 0 pbw to 10 pbw of one or more thickening agents selected from silica, inorganic colloidal, and colloid-forming particles.	
Determination of the scope and the content of the prior art
(MPEP 2141.01)

 	Chen et al. teach agriculturally acceptable stable spore-formulations and spore and chemical combination formulations (abstract) further comprising at 
least one chemical, wherein the at least one chemical is at least one selected 
from the group consisting of a surfactant, a dispersant, a suspension aid, a stabilizer, a biocide, a buffer, an insect control agent and pesticide ([0022], component f of instant claim 44).  Chen et al. teach the use of a suspension aid is selected from the group consisting of guar gum, starch, derivatized guar and and/or precipitated silica and combinations thereof (see [0023] and [0075], components d and e of instant claims 32, 44, and 46). Chen et al. teach that a general description of surfactants that might be used in the invention include oil soluble non-ionic surfactants such as tristyrylphenol ethoxylates (an alkaryl phenol ethoxylate) and tridecyl alcohol ethoxylates (an alkoxylated fatty alcohol, [0048] second non-ionic surfactants, component b of instant claims 32, 39, 44, and 46). Chen et al. teach that their formulations preferably prepared in a modular manner wherein said chemical module is typically concentrated ([0077], limitation of instant claims 49-51).
	
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	One difference between the invention of the instant application and that of Chen et al. is that Chen et al. do not expressly teach the use of methyl soyate (component c of instant claims 32,39,44,46 and 49-51).   However, Mueninghoff teaches an adjuvant containing: (a) a fatty alcohol polyalkoxy alkyl ether; and (b) a component selected from the group consisting of nonionic surfactants, anionic surfactants, cationic surfactants, alkyl esters, phytobland mineral oils, water, soluble silicone surfactants, fatty acid dialkyl ethers, fatty acid dialkyl carbonates, vegetable oils, and mixtures thereof.  Mueninghoff teach that examples of suitable co-surfactants/solvents include methyl soyate for use in a pesticide composition (see column 2, lines 56-67).  Further, Mueninghoff teaches that a pesticide concentrate containing a mixture of the adjuvant composition and a biologically active ingredient (see column 2, lines 5-8 and column 3, lines 7-10).
A second difference between the invention of the instant application and that of Chen et al. is that Chen et al. do not expressly teach the use of   fatty acid glycol ester such as polyethylene glycol monooleate (component a of instant claims 32, 39, 44, and 46).  However, Pullen et al. teach novel methods and formulations comprising pesticides used to control pests with reduced phytotoxicity effects using nonionic surfactant such as polyethylene glycol monooleate (see abstract and [0065]).


Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)


It would have been prima facie obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Chen et al. and Mueninghoff and use methyl soyate in an adjuvant composition. One skilled in the art at the time the invention was made would have been motivated to use methyl soyate in an adjuvant composition because it has been shown to be a common solvent in agricultural adjuvant compositions. Thus, in view of In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three adjuvant pesticide formulations set forth prima facie obvious subject matter. 
It would have been  prima facie obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Chen et al. and Pullen et al. and use polyethylene glycol monooleate in a pesticide composition. One skilled in the art at the time the invention was made would have been motivated to use polyethylene glycol monooleate in pesticide composition because it has been shown to be a common solvent in agricultural compositions. Thus, in view of In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three pesticidal formulations set forth prima facie obvious subject matter. 
With regards to the claimed concentration amounts, the cited references do not teach the concentrations as claimed.    However, absent a showing of unexpected results, it would be obvious to one of ordinary skill in the art to vary the concentration amounts depending on the desired result.   Determining optimal concentrations of agricultural composition components is routine experimentation and is readily practiced by one of ordinary skill.  
With regards to newly added claim 52, wherein Applicant claims that the adjuvant composition is self-emulsifying, whereby upon contacting the adjuvant composition with water, the adjuvant composition disperses in the water without requiring mechanical agitation of the mixture, a composition that consists of the same components will possess the same properties and therefore lead to identical, desired results. Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658(Fed. Cir. 1990).  Further, the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).


Examiner's Response to Applicant’s Remarks


Applicant’s arguments filed on October 24, 2022, with respect to the rejection of claims 32,33,39,44,46,51 and 52 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al. (US 2011/0033436A1) in view of Mueninghoff (US Patent 6,156,705) and Pullen et al. (US 2012/0046168 A1) have been fully considered but they are not persuasive.   Applicant argues that that Chen teaches an aqueous composition in which a spore is mixed with water, and specifically discloses that the balance of the composition is water and that while Chen does teach a concentrated composition in paragraph [0077] as noted by the Examiner, the concentrated form is still a "low to medium viscosity spore-containing aqueous formulation”.  Furthermore, Applicant argues that Chen repeatedly describes that the purpose of their invention is to provide a stable aqueous spore-containing formulation.  Applicant argues that  a person of skill in the art would not use an amount of methyl soyate as disclosed by Mueninghoff in Chen's aqueous composition simply because it is a common solvent, as alleged by the Examiner. Applicant argues that  this would make Chen's composition an oil-based composition rather than a water-based composition. In using the claimed amount (i.e., 50 pbw to 85 pbw of one or more fatty acid alkyl esters as a liquid medium) of an oil-based liquid medium, Applicant argues that Chen's composition would be unsuitable for its intended purpose of providing a stable aqueous spore-containing formulation. Instead, Applicant argues that this would provide an oil-based spore-containing formulation.  However, the Examiner is not persuaded by Applicant’s argument.  In response to applicant's argument that a person of skill in the art would not use an amount of methyl soyate as disclosed by Mueninghoff in Chen's aqueous composition simply because it is a common solvent , the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the instant case, the secondary teaching of Mueninghoff was joined to show that, at the time of the invention, the use of methyl soyate in an agricultural adjuvant formulation was known.  Mueninghoff teach that examples of suitable co-surfactants/solvents include methyl soyate for use in a pesticide composition (see column 2, lines 56-67).  Further, Mueninghoff teaches that a pesticide concentrate containing a mixture of the adjuvant composition and a biologically active ingredient (see column 2, lines 5-8 and column 3, lines 7-10).  It would have been prima facie obvious to one of ordinary skill in the art at the time of invention to combine the teachings of Chen et al. and Mueninghoff and use methyl soyate in an adjuvant composition. One skilled in the art at the time the invention was made would have been motivated to use methyl soyate in an adjuvant composition because it has been shown to be a common solvent in agricultural adjuvant compositions. Thus, in view of In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three adjuvant pesticide formulations set forth prima facie obvious subject matter. 
Secondly, Applicant argues that in view of the Examiner's comments in the interview conducted on October 7, 2022, and in order to expedite prosecution, the independent claims are amended to further limit the composition. Specifically, Applicant argues that  the claims are amended to limit the one or more anionic surfactants to "alkyl sulfonate surfactants, alkyl ether sulfonate surfactants, alkyl carboxylate surfactants, alkyl ether carboxylate surfactants, alkyl sulfosuccinate surfactants, alkyl ether sulfosuccinate surfactants, glutamate surfactants, isethionate surfactants, taurate surfactants, sarcosinate surfactants, and combinations thereof”.  However, the Examiner is not persuaded by Applicant’s argument because component bii (the one or more anionic surfactants) is an optional component due to the use of the phrase “and/or” in line 10 of the independent claims.   
Lastly, Applicant’s arguments pertaining to newly added claim 53 is moot in view of the new ground of rejection below. 
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).

New Rejection(s) Necessitated by the Amendment filed on October 24, 2022

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claim 53 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dave et al. (US Patent 8,449,917,filed July 14, 2011).



Applicant’s Invention



Applicant claims an agricultural adjuvant composition consists of, based on 100 pbw of the adjuvant composition: (a) one or more first nonionic surfactants selected from the group consisting of fatty acid glycol ester surfactants, polyalkoxylated triglyceride surfactants, alkoxylated fatty alcohol surfactants, and sorbitan fatty acid ester surfactants; (b) at least one of: (b)(i) one or more second nonionic surfactants selected from the group consisting of polyalkoxylated alkylphenol surfactants, polyalkoxylated alkarylphenol surfactants, amine oxide surfactants, alkanolamide surfactants, and glycoside surfactants, and/or (b)(ii) one or more anionic surfactants selected from the grout consisting of alkyl sulfonate surfactants, alkyl ether sulfonate surfactants, alkyl carboxylate surfactants, alkyl ether carboxylate surfactants, alkyl sulfosuccinate surfactants, alkyl ether sulfosuccinate surfactants, glutamate surfactants, isethionate surfactants, taurate surfactants, sarcosinate surfactants, and combinations thereof; wherein the one or more first nonionic surfactants (a) and the one or more second nonionic surfactants (b)(i) are present in a combined amount of 5 pbw to 30 pbw; (c) 50 pbw to 85 pbw of one or more fatty acid (CI- C3) alkyl esters as a liquid medium; (d) 1 pbw to 20 pbw of one or more water soluble deposition aid polymers selected from guars and guar derivatives; (e) greater than 0 pbw to 10 pbw of one or more thickening agents selected from silica, inorganic colloidal, and colloid-forming particles; and (f) optionally an ingredient selected from the group consisting of water, a fertilizer, a water conditioner; a chelating agent; a complexing agent; an anti-oxidant; an antifoam agent, a filler, a wetting agent, a dispersing agent, a spreading agent, a pH adjusting agent, an anti-foam agent, a binding agent, a stabilizer, an organic solvent, and antifreeze agent, a penetrant, a bioactivator, a compatibilizing agent, and combinations thereof.	
Determination of the scope and the content of the prior art
(MPEP 2141.01)

 	Dave et al. teach stable herbicidal solid compositions containing a built-in adjuvant which exhibit improved herbicidal efficacy when used to control weeds in flooded rice paddies or fields (abstract).  The built-in adjuvant of the invention can be in the form of a liquid or a solid and may include one or more non-ionic surfactants or a water immiscible liquid. Non-ionic surfactants that may be used as built-in adjuvants include, but are not limited to, polyol fatty acid esters, polyethoxylated esters, polyethoxylated alcohols, alkyl polysaccharides such as alkyl polyglycosides (component bi of the instant claim) and blends thereof, amine ethoxylates, sorbitan fatty acid ester ethoxylates (component a of the instant claim), organosilicone based surfactants, ethylene vinyl acetate terpolymers, ethoxylated alkyl aryl phosphate esters and sucrose esters of fatty acids (see column 5, line 63 bridging to column 64, lines 1-6). Preferred built-in adjuvants include one or more of petroleum fractions or hydrocarbons such as mineral oil, paraffinic oils and aromatic solvents like xylene, propylbenzene fractions, alkyl naphthalene fractions, and the like; plant derived oils such as soybean oil, rape seed oil, olive oil, castor oil, sunflower seed oil, coconut oil, corn oil, cotton seed oil, linseed oil, palm oil, peanut oil, safflower oil, sesame oil, tung oil and the like; C1-C6 esters of plant derived oils including methylated seed oils; column 6, lines 23-38) such as from about 300 g/kg to about 600 g/kg of a methyl soyate (component c of the instant claims, see column 7, lines 40-42). The solid carbohydrates of the  invention include monosaccharides, disaccharides or polysaccharides, and mixtures thereof, with good water solubility or dispersibility. Dave et al. teach the use of solid carbohydrates that include, for example, glucose, fructose, sucrose, trehalose, lactose and maltose, dextrines, starches, modified starches, modified celluloses such as, for example, alkylated and carboxyalkylated celluloses, natural gums such as, for example, guar gums, xanthum gums and guaseed gums, and the like, and mixtures thereof (component d of the instant claim).  The solid carbohydrate may comprise, with respect to the total composition, from about 10 g/kg to about 700 g/kg, preferably from about 10 g/kg to about 500 g/kg and most preferably from about 10 g/kg to about 400 g/kg (see column 6, lines 44-59). Lastly, Dave et al. teach optional inert ingredients that may include, but are not limited to, flowability additives and anti-caking agents such as, for example, hydrophilic precipitated silicas, hydrophilic fumed silicas and clays, anti-foaming agents, wetting agents, binders, dispersing agents, solid diluents and carriers (components e and f of the instant claims, see column 8, lines 23-27).
	
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
	The difference between the invention of the instant application and that of Dave et al. is that Dave et al. do not expressly teach the specific claimed amounts of components c, d, and e.    However, absent a showing of unexpected results, it would be obvious to one of ordinary skill in the art to vary the concentration amounts depending on the desired result.   Determining optimal concentrations of agricultural adjuvant composition components is routine experimentation and is readily practiced by one of ordinary skill.    
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)



The disclosure of both Dave et al. and instant claim 53 is directed to an agricultural adjuvant composition. Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to modify the teaching of Dave et al.  to arrive at an agricultural adjuvant composition comprising components a-f in the claimed amounts.  From the teaching of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).



                                                          Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY A BROWN whose telephone number is 571-270-3284.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Courtney A. Brown		
Patent Examiner	
Technology Center 1600
Group Art Unit 1617


/JOHANN R RICHTER/Supervisory Patent Examiner, Art Unit 1617